Citation Nr: 0426589	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for headaches as 
secondary to chronic cervical strain.

3.  Entitlement to service connection for depression as 
secondary to chronic cervical strain.

4.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had periods of active duty and inactive duty from 
training with the Army National Guard, to include active 
military service from March to July 1988.  

This matter arises from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran was afforded a 
personal hearing before the undersigned veterans law judge at 
the local RO in March 2004.  A copy of the transcript is 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she currently suffers from 
depression, chronic headaches, and fibromyalgia, and that 
those disabilities are etiologically related to her service-
connected chronic cervical strain.  She avers that her 
headache condition is a separate and distinct disability from 
her cervical strain.  She says a separate compensable 
evaluation is warranted for her headaches.  She also 
maintains that the symptoms of her fibromyaglia were 
initially identified during her military service.  


The veteran argues that she aggravated the fibromyalgia, 
which she says was diagnosed as viral fibrositis in service, 
when she injured her neck.  Further, she asserts that her 
chronic cervical strain in and of itself has rendered her 
unemployable.

During the course of her personal hearing, the veteran gave a 
history of receiving treatment for her depression, headaches, 
and fibromyalgia through the Little Rock VA Medical Center 
(VAMC) for many years.  The records received from the Little 
Rock VAMC dated between August 2000 and October 2001 appear 
to have been confined to treatment of the veteran's 
psychiatric disorder.  The veteran's complete medical file 
should be obtained from the Little Rock VAMC.  Further, as 
she reports that she is presently participating in a VA 
vocational rehabilitation program, the veteran's vocational 
rehabilitation folder should also be obtained and associated 
with the claims file.  As VA records are constructively part 
of the record which must be considered, a remand is required.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran submitted a letter from C. Schultz, M.D., in 
support of her claim of service connection for fibromyalgia.  
Dated in March 2004, Dr. Schultz indicated that the veteran 
was his patient, and that he was treating her for 
fibromyalgia with chronic pain involving the neck and low 
back.  He opined that the veteran's fibromyalgia symptoms 
were exacerbated by her in-service cervical (neck) injury.  
He also stated that the veteran's fibromyalgia symptoms were 
most likely contributing to her headaches since the veteran 
had a strong cervical origin component to her headaches.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duty to provide a medical examination or obtain 
a medical opinion is triggered only when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  A medical examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, the Board believes that a medical 
opinion is necessary in order to address the question of 
whether the veteran's fibromyalgia preexisted or had its 
onset in service and, if so, whether it was aggravated by the 
veteran's in service neck injury.

The Board notes that the veteran's service medical records 
are currently missing from the claims file.  Efforts should 
be made to re-associate these records with the veteran's 
claims folder.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of service connection and a 
total disability rating based on 
individual unemployability.  The RO 
should request the veteran to submit any 
additional medical evidence establishing 
an etiological relationship between her 
depression and service-connected cervical 
strain.  With regard to her claim for 
service connection for headaches, she 
should be asked to provide any medical 
evidence showing that her headaches are 
separate and distinct from her service-
connected chronic cervical strain.  The 
veteran should also be asked to submit 
any additional evidence demonstrating 
that her fibromyalgia was caused or 
aggravated by her in service neck injury.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  A specific request should be made to 
obtain the veteran's treatment records 
from Dr. Schultz.  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the appellant of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.

3.  The RO should obtain the veteran's 
complete service medical record.  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they no longer exist, inform the 
appellant of the records that could not 
be obtained, including what efforts were 
made to obtain them.

4.  Obtain the veteran's complete medical 
file from the Little Rock VAMC and 
associate it with the claims folder.   

5.  The RO should schedule the veteran 
for a VA examination to again address the 
nature and etiology of the veteran's 
diagnosed fibromyalgia.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  The 
examiner should indicate whether 
fibromyalgia pre-existed or had its onset 
in service and, if so, whether such 
disorder aggravated by the same injury 
that caused the veteran's cervical 
strain.  The rationale for all opinions 
expressed must also be provided.

6.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the June 2002 Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


